tler.) by William M. Kunstler denied. Memorandum: No appeal lies from an order denying a motion to quash or modify a subpoena issued in the course of a Grand Jury investigation, nor from an order denying a stay of enforcement of the subpoena. (Matter of Ryan [Hogan], 306 N. Y. 11, 16; Matter of Turecamo Constr. Co., 260 App. Div. 253, 255.) Further, no proceeding is pending in this court upon which to base an application for a stay. Moreover, movant may protect his alleged privilege, if any, upon the examination, at which time the merits thereof may be better examined and determined. Present — Goldman, P. J., Del Vecchio, Marsh, Cardamone and Henry, JJ. (Order entered Sept. 21,1972.)